Citation Nr: 1616136	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for diabetes melitis, type II, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a sleep apnea, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to May 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The claims have been recharacterized to better reflect the Veteran's contentions as reflected on the title page of this decision.

The issues were previously remanded by the Board in March 2011 for additional development.  The issues have since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development is required prior to the adjudication of the Veteran's service connection claims for diabetes mellitus, type II, sleep apnea, erectile dysfunction and upper and lower extremity peripheral neuropathy, to include as secondary to service-connected conditions.

Pursuant to the March 2011 Board remand, the Veteran was afforded an updated VA examination to address entitlement to service connection on a secondary basis in April 2011 as due to a service-connected low back condition and/or right wrist condition.  Thereafter, service connection for acquired psychiatric conditions to include anxiety disorder with nightmares and claustrophobia was granted in a March 2013 RO rating decision.  In a correspondence received May 11, 2012, the Veteran essentially asserted that his acquired psychiatric disorders (described as sleeplessness, nightmares, and anxiety) have led to the onset of his diabetes mellitus, type II.  He also asserted that his diabetes led to his weight gain which lead to sleep apnea and that his issues were all caused by his original injury in service (a low back condition).  As such, an updated VA opinion was provided in November 2013 which addresses entitlement to service connection for the above claimed conditions on a secondary basis, as due to an acquired psychiatric condition.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.   Barr v. Nicholson, 21 Vet. App. 303, 311(2007). 

The Board finds the negative nexus opinions are inadequate for rating purposes.  For example, in the negative opinions relating diabetes mellitus, type II, sleep apnea, erectile dysfunction and upper and lower extremity peripheral neuropathy to any acquired psychiatric condition, the VA examiner rationed that the "records clearly documented" that he was rarely seen for symptoms of anxiety, nightmares, or claustrophobia, that the Veteran declined the need for referral regarding anxiety in 2013 and that little medication was used for the psychiatric conditions.  It remains unclear what significance any of this has on a lack of a nexus.  Further, in providing a negative nexus opinion between erectile dysfunction and an acquired psychiatric disorder, the VA examiner noted that performance concerns could contribute to erectile dysfunction but could not be caused by an anxiety disorder with nightmares and claustrophobia.  However, when separately addressing whether or not the condition was aggravated beyond the natural progression due to psychiatric problems, the impact of performance concerns, if any, was not addressed.  The Board finds that generally, the opinion appears to be a list of observations with no rationale connecting the opinion to the conclusions.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate VA examiner to provide addendum opinions which address the etiology of diabetes mellitus, type II, sleep apnea, erectile dysfunction and upper and lower extremity peripheral neuropathy to include as secondary to service-connected conditions.  A new examination is not necessary unless determined to be so by the examiner.  

Based on a review of the record, the examiner should offer an opinion in response to the following questions regarding Veteran's current diabetes mellitus, type II, sleep apnea, erectile dysfunction and upper and lower extremity peripheral neuropathy conditions:

Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed diabetes mellitus, type II, sleep apnea, erectile dysfunction and upper and lower extremity peripheral neuropathy is either: (a) related to the Veteran's military service or (b) caused or aggravated (worsened beyond the natural progression) by his service-connected lumbar spine, acquired psychiatric and right wrist conditions?  

If the nexus opinion is positive regarding any of the above conditions, such as diabetes mellitus, type II, include the condition in the analysis for the remaining conditions.

The examiner(s) must provide a discussion of the rationale for all opinions rendered with consideration of the pertinent medical and lay evidence of record.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




